June 29, 2007


Ms. Ruth Ann Norton Daniels
Gibson McClure Wallace & Daniels
8080 N Central Expwy, Suite 1300, LB 50
Dallas, TX 75206-1838

Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701
The Honorable William R. Burke
Harris County, 189th District Court
301 Fannin, 3rd Floor
Houston, TX 77002

RE:   Case Number:  05-0311
      Court of Appeals Number:  14-05-00362-CV
      Trial Court Number:  2005-14917

Style:      IN RE  AUTONATION, INC. AND AUTO M. IMPORTS NORTH, LTD. D/B/A
      MERCEDES-BENZ OF HOUSTON-NORTH

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  The stay order issued December 5, 2005 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells        |
|   |Mr. Charles         |
|   |Bacarisse           |
|   |Mr. Andrew S. Golub |
|   |Mr. Charles T.      |
|   |Frazier Jr.         |